                                1   JOEL G. SAMUELS (SBN 115264)
                                    ROBERT S. ADDISON, JR. (SBN 188565)
                                2   ANTHONY J. NAPOLITANO (SBN 227691)
                                    BUCHALTER, A Professional Corporation
                                3   1000 WILSHIRE BLVD STE 1500
                                    LOS ANGELES, CA 90017
                                4   Telephone: (213)-891-0700
                                    Facsimile: (213)-896-0400
                                5   Email: jsamuels@buchalter.com
                                           raddison@buchalter.com
                                6          anapolitano@buchalter.com

                                7   ROBERT S. MCWHORTER (SBN 226186)
                                    JARRETT S. OSBORNE-REVIS (SBN 289193)
                                8   BUCHALTER, A Professional Corporation
                                    500 CAPITOL MALL, SUITE 1900
                                9   SACRAMENTO, CA 95814
                                    Telephone: (213)-891-0700
                           10       Facsimile: (916)-945-5170
                                    Email: rmchworter@buchalter.com
                           11              josbornerevis@buchalter.com
                           12       Attorneys for Defendant, ZIONS BANCORPORATION, N.A.,
                                    A NATIONAL BANKING ASSOCIATION, FORMERLY KNOWN AS
                           13       ZB, N.A., DOING BUSINESS AS CALIFORNIA BANK & TRUST
                           14                                    UNITED STATES DISTRICT COURT
                           15                                   EASTERN DISTRICT OF CALIFORNIA
                           16                                        SACRAMENTO DIVISION
                           17       RONALD C. EVANS, an individual; JOAN M.         Case No. 2:17-cv-01123-WBS-DB
                                    EVANS, an individual; DENNIS
                           18       TREADAWAY, an individual; and all others        STIPULATION AND [PROPOSED
                                    similarly situated,                             ORDER] GRANTING LEAVE TO FILE
                           19                                                       FIRST AMENDED COMPLAINT AND
                                                  Plaintiffs,                       CONTINUING STATUS CONFERENCE
                           20
                                           vs.                                      Complaint Filed: May 26, 2017
                           21                                                       Trial Date: None set
                                    ZB, N.A., a national banking association, dba
                           22       California Bank & Trust,
                           23                     Defendant.
                           24

                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION       STIPULATION AND [PROPOSED ORDER] GRANTING                        Case No. 2:17-cv-01123-WBS-DB
        SACR AMENTO                 LEAVE TO FILE FIRST AMENDED COMPLAINT AND
                                    CONTINUING STATUS CONFERENCE
                                    BN 37391402v1
                                1           Plaintiffs Ronald C. Evans, Joan M. Evans, and Dennis Treadway, (the “Putative Class

                                2   Action Representatives”) and Defendant, Zions Bancorporation, N.A., a national banking

                                3   association, formerly known as ZB, N.A., doing business as California Bank & Trust (“CB&T”)

                                4   (collectively, the “Parties”), by and through their respective counsel of record, enter into the

                                5   following stipulation (the “Stipulation”):

                                6           1.      On May 26, 2017, the Putative Class Action Representatives filed a Class Action

                                7   Complaint (the “Complaint”) against CB&T;

                                8           2.      On December 19, 2017, this Court issued a Memorandum and Order Re: Motion to

                                9   Dismiss (the “Decision”), dismissing the Complaint. The Putative Class Action Representatives

                           10       subsequently appealed this Court’s dismissal.

                           11               3.      On June 24, 2019, the U.S. Court of Appeals for the Ninth Circuit (the “Ninth

                           12       Circuit”) issued a Memorandum (the “Memorandum”) reversing, vacating, and remanding this

                           13       Court’s decision dismissing the Complaint. Evans v. ZB, N.A., No. 18-15094, 2019 U.S. App.

                           14       LEXIS 18781 (9th Cir. June 24, 2019).

                           15               4.      On August 1, 2019, the Ninth Circuit denied CB&T’s Petition for Panel Rehearing

                           16       and for Rehearing En Banc. Evans v. ZB, N.A., No. 18-15094, 2019 U.S. App. LEXIS 23059, at

                           17       *1 (9th Cir. Aug. 1, 2019).

                           18               5.      On August 9, 2019, the Ninth Circuit issued its formal mandate pursuant to Rule

                           19       41(a) of the Federal Rules of Appellate Procedure.

                           20               6.      This Court subsequently ordered the parties to appear for a status conference on

                           21       September 16, 2019 at 1:30 p.m. and to file a Joint Status Report by September 3, 2019.

                           22               7.      Counsel for the Parties met and conferred via telephone on August 21, 2019.

                           23       Pursuant to this telephone conversation, the Parties agreed to the following schedule, subject to

                           24       this Court’s approval:

                           25                       a. the Putative Class Action Representatives shall file and serve a First Amended

                           26                          Complaint (“FAC”) on or before October 14, 2019; and

                           27                       b. CB&T shall file and serve an answer or other responsive pleading, which may

                           28                                                         1
                                    STIPULATION AND [PROPOSED ORDER] GRANTING                                  Case No. 2:17-cv-01123-WBS-DB
      BUCHALTER                     LEAVE TO FILE FIRST AMENDED COMPLAINT AND
A PROFES SION AL CORPORAT ION
                                    CONTINUING STATUS CONFERENCE
        SACR AMENTO



                                    BN 37391402v1
                                1                       include a motion to dismiss under Rule 12 of the Federal Rules of Civil
                                2                       Procedure, on or before November 15, 2019.
                                3           8.      The Parties submit this proposal in an effort to conserve judicial resources. If the
                                4   foregoing schedule is acceptable, the Parties request that this Court continue the Status
                                5   Conference scheduled for September 16, 2019 at 1:30 p.m. to such other date and time as this
                                6   Court deems appropriate.
                                7           9.      This Stipulation does not waive, alter, or modify any rights, defenses or claims of
                                8   any of the Parties in this case.
                                9   DATED: August 23, 2019                        BUCHALTER, A Professional Corporation
                           10

                           11                                                     By: /s/ Robert S. McWhorter
                           12                                                          Attorneys for Defendant,
                                                                                       Zions Bancorporation, N.A., a national banking
                           13                                                          association, formerly known as ZB, N.A., doing
                                                                                       business as California Bank & Trust
                           14

                           15
                                    DATED: August 23, 2019                         Robert L. Brace, Esq.
                           16
                                                                                 By:       /s/ Robert L. Brace
                           17
                                                                                       Attorney for Plaintiffs and all others similarly
                           18                                                          situated
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28                                                          2
      BUCHALTER                     STIPULATION AND [PROPOSED] ORDER                                             Case No. 2:17-cv-01123-WBS-DB
A PROFES SION AL CORPORAT ION
        SACR AMENTO
                                    EXTENDING DEFENDANT’S RESPONSIVE
                                    PLEADING DEADLINE
                                    BN 37391402v1
                                1   DATED: August 23, 2019                         HOLLISTER & BRACE,
                                                                                   A Professional Corporation
                                2

                                3                                                  By:     /s/ Michael Denver
                                                                                           MICHAEL P. DENVER
                                4
                                                                                         Attorneys for Plaintiffs and all others similarly
                                5                                                        situated
                                6

                                7
                                            I, the filer of this document, attest that each of the other signatories have consented to the
                                8
                                    filing of this document.
                                9

                           10                                                      /s/ Robert S. McWhorter
                                                                                       Robert S. McWhorter
                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28                                                         2
      BUCHALTER                     STIPULATION AND [PROPOSED] ORDER                                             Case No. 2:17-cv-01123-WBS-DB
A PROFES SION AL CORPORAT ION
        SACR AMENTO
                                    EXTENDING DEFENDANT’S RESPONSIVE
                                    PLEADING DEADLINE
                                    BN 37391402v1
                                1                                                 ORDER

                                2           Based upon the Parties’ Stipulation, and good cause appearing,

                                3           IT IS HEREBY ORDERED that:

                                4           1.      the Putative Class Action Representatives shall file and serve a First Amended

                                5                   Complaint, consistent with the Ninth Circuit’s Memorandum, on or before

                                6                   October 14, 2019; and

                                7           2.      CB&T shall file and serve an answer or other responsive pleading, which includes

                                8                   the filing and service of a motion to dismiss under Rule 12 of the Federal Rules of

                                9                   Civil Procedure, on or before November 15, 2019.

                           10               3.      The Status Conference scheduled for September 16, 2019 at 1:30 p.m. is hereby

                           11                       continued to January 21, 2020 at 1:30 p.m. A joint status report shall be filed no

                           12                       later than January 7, 2020.

                           13               Dated: August 28, 2019

                           14

                           15

                           16

                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28                                                        4
                                    STIPULATION AND [PROPOSED ORDER] GRANTING                                Case No. 2:17-cv-01123-WBS-DB
      BUCHALTER                     LEAVE TO FILE FIRST AMENDED COMPLAINT AND
A PROFES SION AL CORPORAT ION
                                    CONTINUING STATUS CONFERENCE
        SACR AMENTO



                                    BN 37391402v1
